   20-50805-rbk Doc#148-1 Filed 08/16/21 Entered 08/16/21 14:22:00 Ntc Fil Transcript BK
                                    int ptys Pg 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                                Bankruptcy Case
                                                                                                20−50805−rbk
                                                                                           No.:
                                                                                   Chapter No.: 11
                                                                                         Judge: Ronald B. King
IN RE: KrisJenn Ranch, LLC , Debtor(s)


                      NOTICE OF FILING OF TRANSCRIPT
          AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION
       A transcript of the proceeding held on 12/9/20 was filed on 8/16/21. The following deadlines apply:

      The parties have until August 23, 2021 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a request for redaction is September 7, 2021.

      If a request for redaction is filed, the redacted transcript is due September 16, 2021.

       If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is November 15, 2021 unless extended by court order.

      To review the transcript for redaction purposes, you may purchase a copy from the transcriber Toni Hudson,
Exceptional Reporting Services, Inc, 361 949−2988, or you may view the document at the clerk's office public
terminal.




Dated: 8/17/21
                                                                      Barry D. Knight
                                                                      Clerk, U. S. Bankruptcy Court
                                                                      BY: Terrance Kanyumbu
                                                   [Notice of Filing of Transcript and of Deadlines Related to Restriction and Redaction (BK)] [NtcftddlrrBKap] ]
